Citation Nr: 0003446	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-24 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to service connection for back and right 
knee disorders.

Initially, the veteran had requested a personal hearing in 
connection with this appeal before a Member of the Board at 
the RO.  He was notified at his last known address that a 
hearing was scheduled for December 9, 1999.  However, he 
failed to report at the appointed time and place.  


REMAND

The veteran contends, in essence, that he currently has back 
and right knee disorders that are related to his active 
military service.

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.

Initially, the Board notes that the law provides that "a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a)  (West 1991).  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998), the United States Court 
of Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

However, regardless of whether a claim is found to be well 
grounded or not, and prior to that determination, the VA has 
a duty to notify the veteran of the evidence necessary to 
complete his or her claim, if that claim is incomplete.  
38 U.S.C.A. § 5103(a)  (West 1991).  The United States Court 
of Appeals for Veterans Claims (formerly Court of Veterans' 
Appeals) has held that the duty to inform includes advising 
the veteran that evidence, the existence of which the VA has 
notice and which may make a claim plausible, was needed to 
complete his claim.  Robinette v, Brown, 8 Vet. App. 69, 80  
(1995); see also Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under § 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained); Epps v. Brown, 9 Vet. App. 341 (1996) 
(§ 5103(a) duty attaches in cases where the record references 
other known and existing evidence that might pertain to the 
claim under consideration).

In this case, the veteran's October 1996 Application for 
Compensation or Pension, VA Form 21-526, which forms the 
basis of this appeal, specifically indicates that he was 
being treated for his back and right knee disorders at the VA 
Medical Center (VAMC) in West Palm Beach, Florida.  However, 
the claims file shows no attempt by the RO to obtain such 
records or to notify the veteran that he should submit such 
evidence in order to complete his claim.  38 U.S.C.A. 
§ 5103(a)  (West 1991).  In addition, the RO's April 1997 
rating decision and June 1997 Statement of the Case indicate 
that no such records were considered in its determinations.  
Because such records may be available and pertinent to this 
claim, an attempt by the RO should be made to obtain such 
records prior to appellate review.  Id.; see 38 C.F.R. 
§ 3.159(c)  (1999); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (per curiam) (VA has duty to consider all evidence 
in its constructive possession).

Overall, the Board finds that the VA's duty to inform the 
veteran pursuant § 5103(a) has not been satisfied.  An 
attempt to obtain copies of any VA medical records from the 
VAMC in West Palm Beach, Florida, dated since the veteran's 
separation from service in April 1980, should be 
accomplished.

The Board makes no finding as to whether the veteran has 
presented well grounded claims, invoking a duty to assist 
with evidence in support of his claim pursuant to 38 U.S.C.A. 
§ 5107(a)  (West 1991).

Accordingly, further appellate consideration will be deferred 
and the case in hereby REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain any 
and all VA medical records from the VAMC 
in West Palm Beach, Florida, dated since 
April 1980.  If they prove unavailable, 
the veteran should be given notice of 
this fact and provided the opportunity to 
submit such records, as well as any other 
evidence that he wants considered by the 
RO.  Copies of all correspondences made 
and records obtained should be added to 
the claims folder.

2.  After the above development has been 
completed, the RO should review the 
claims of entitlement to service 
connection for a back disorder and a 
right knee disorder, to determine if any 
change is warranted in its prior 
decision.

3.  If any action remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision(s) 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



